 

t

Case 4:17-cv-02680 Document 221 ,Filed on 06/14/19 in TXSD Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
SIX DIMENSIONS, INC., §
§
§
Plaintiff, §
§
V. § CIVIL ACTION NO.
§ 4:17-CV-02680
§
PERFICIENT, INC. and LYNN §
BRADING, §
§
§
Defendants. §
MEMBERS OF THE JURY:

You have heard the evidence in this case. I will now instruct you on the law
that you must apply. It is your duty to follow the law as IJ give it to you. On the other
hand, you the jury are the judges of the facts. Do not consider any statement that I
have made in the course of trial or make in these instructions as an indication that I
have any opinion about the facts of this case.

After J instruct you on the law, the attorneys will have an opportunity to make
their closing arguments. Statements and arguments of the attorneys are not evidence
and are not instructions on the law. They are intended only to assist the jury in

understanding the evidence and the parties’ contentions.
 

j

Case 4:17-cv-02680 Document 221 Filed on 06/14/19 in TXSD Page 2 of 21

Do not let bias, prejudice or sympathy play any part in your deliberations. A
corporation and all other persons are equal before the law and must be treated as
equals in a court of justice.

Answer each question from the facts as you find them. Do not decide who you
think should win and then answer the questions accordingly. Your answers and your
verdict must be unanimous.

You must answer all questions from a preponderance of the evidence. By this
is meant the greater weight and degree of credible evidence before you. In other
words, a preponderance of the evidence just means the amount of evidence that
persuades you that a claim is more likely so than not so. In determining whether any
fact has been proved by a preponderance of the evidence in the case, you may, unless
otherwise instructed, consider the testimony of all witnesses, regardless of who may
have called them, and all exhibits received in evidence, regardless of who may have
produced them.

The law does not require any party to call as witnesses all persons who may
have been present at any time or place involved in the case, or who may appear to
have some knowledge of the matters in issue at this trial. Nor does the law require
any party to produce as exhibits all papers and things mentioned in the evidence in

the case.
Case 4:17-cv-02680 Document 221 , Filed on 06/14/19 in TXSD Page 3 of 21

During the course of the trial, you have heard counsel make objections to
evidence. It is the duty of the attorneys on each side of a case to object when the
other side offers testimony or other evidence which the attorney believes is not
properly admissible. You should not draw any inference against an attorney or the
attorney’s client because that attorney has made an objection.

If I overruled an objection and permitted evidence to be admitted over the
objection, my ruling on any objection is not, and should not be considered by you to
be, any indication of an opinion by me regarding the weight, effect, or probative
value of such evidence. You are the sole judges of the credibility of all witnesses
and the weight and effect of the evidence.

If I sustained an objection to a question or to the introduction of other
evidence, you must disregard the question entirely and may draw no inference from
the wording of the question, nor speculate regarding what the witness might have
said if the witness had been permitted to answer or regarding the content of any
document not admitted.

A corporation can only act through natural persons such as its officers,
employees, borrowed employees, or agents. The acts or omissions of an officer,
employee, borrowed employee, or agent of a corporation that occur in the course of

their work for the corporation are the acts or omissions of the corporation itself.

Tt
 

Case 4:17-cv-02680 Document 221 , Filed on 06/14/19 in TXSD Page 4 of 21

In determining the weight to give to the testimony of a witness, you should
ask yourself whether there was evidence tending to prove that the witness testified
falsely about some important fact, or whether there was evidence that at some other
time the witness said or did something, or failed to say or do something, which was
different from the testimony the witness gave before you during the trial.

You should keep in mind, of course, that a simple mistake by a witness does
not necessarily mean that the witness was not telling the truth as he or she remembers
it, because people may forget some things or remember other things inaccurately.
So, if a witness has made a misstatement, you need to consider whether that
misstatement was an intentional falsehood or simply an innocent lapse of memory;
and the significance of that may depend on whether it has to do with an important
fact or with only an unimportant detail.

While you should consider only the evidence in this case, you are permitted
to draw such reasonable inferences from the testimony, exhibits, stipulated facts, and
judicially noticed facts as you feel are justified in the light of common experience.
In other words, you may make deductions and reach conclusions that reason and
common sense lead you to draw from the facts that have been established by the

testimony and evidence in the case.

Y
Case 4:17-cv-02680 Document 221, Filed on 06/14/19 in TXSD Page 5 of 21

The testimony of a single witness may be sufficient to prove any fact, even if
a greater number of witnesses may have testified to the contrary, if after considering
all the other evidence you believe that single witness.

There are two types of evidence that you may consider in properly finding the
truth as to the facts in the case. One is direct evidence—such as testimony of an
eyewitness. The other is indirect or circumstantial evidence—the proof of a chain of
circumstances that indicates the existence or nonexistence of certain other facts. As
a general rule, the law makes no distinction between direct and circumstantial
evidence, but simply requires that you find the facts from a preponderance of all the
evidence, both direct and circumstantial.

Any notes that you have taken during this trial are only aids to memory. If
your memory should differ from your notes, then you should rely on your memory
and not on the notes. The notes are not evidence. A juror who has not taken notes
should rely on his or her independent recollection of the evidence and should not be
unduly influenced by the notes of other jurors. Notes are not entitled to any greater
weight than the recollection or impression of each juror about the testimony.

It is your sworn duty as jurors to discuss the case with one another in an effort
to reach agreement if you can do so. Each of you must decide the case for yourself,
but only after full consideration of the evidence with the other members of the jury.

While you are discussing the case, do not hesitate to re-examine your own opinion

c
Case 4:17-cv-02680 Document 221, Filed on 06/14/19 in TXSD Page 6 of 21

and change your mind if you become convinced that you are wrong. However, do
not give up your honest beliefs solely because the others think differently, or merely
to finish the case.

Remember that in a very real way you are judges—judges of the facts. Your
only interest is to seek the truth from the evidence in the case.

When you retire to the jury room to deliberate on your verdict, you may take
this charge with you as well as exhibits which the court has admitted into evidence.
Select your Foreperson and conduct your deliberations. If you recess during your
deliberations, follow all of the instructions that the court has given you regarding
your conduct during the trial. After you have reached your unanimous verdict, your
Foreperson is to fill in on the form your answers to the questions. Do not reveal your
answers until such time as you are discharged, unless otherwise directed by me. You
must never disclose to anyone, not even to me, your numerical division on any
question.

If you want to communicate with me at any time, please give a written
message or question to the marshal, who will bring it to me. I will then respond as
promptly as possible either in writing or by having you brought into the courtroom
so that I can address you orally. I will always first disclose to the attorneys your

question and my response before J answer your question.

r
Case 4:17-cv-02680 Document 221, Filed on 06/14/19 in TXSD Page 7 of 21 '

After you have reached a verdict, you may, but are not required to, talk with

anyone about the case unless the court orders otherwise.
Case 4:17-cv-02680 Document 221 - Filed on 06/14/19 in TXSD Page 8 of 21

DEFINITIONS

“Trade secret” means information, including a formula, pattern, compilation,
program, device, method, technique, process, financial data, or list of actual or
potential customers or suppliers, that—

1. derives independent economic value, actual or potential, from not being

generally known to, and not being readily ascertainable by proper means by,

other persons who can obtain economic value from its disclosure or use; and

2. is the subject of reasonable measures by the owner under the circumstances

to maintain its secrecy.

“Proper means” are discovery by independent development or any other
means that is not improper.

“Improper means” include theft; bribery; misrepresentation; breach or
inducement of a breach of a duty to maintain secrecy, to limit use, or to prohibit
discovery of a trade secret; or espionage through electronic or other means.

“Qwn” means to have rightful, legal, or equitable title to, or the right to

enforce rights in, a trade secret.
Case 4:17-cv-02680 Document 221 » Filed on 06/14/19 in TXSD Page 9 of 21

QUESTION NO. 1:
Did Six Dimensions, Inc. own a trade secret in the information listed below?
Answer “Yes” or “No” for each alleged trade secret.
The training modules/materials

Answer: Ys J

Six Dimensions Inc.’s performance evaluations of employees
Answer: Vo

Critical employee list

Answer: | h

Customer pricing and project information

Answer: ut A /

$
Case 4:17-cv-02680 Documem 221 ‘Filed on 06/14/19 in TXSD Page 10 of 21 ;

If your answer to any part of Question No. | is “Yes,” then answer Question No.
2, as to each sub-part you have answered yes in Question No. 1. Otherwise, do not

answer Question No. 2.

QUESTION NO. 2
Did Perficient Inc. misappropriate Six Dimension Inc.’s trade secrets?
To find misappropriation of a trade secret, you must find that Perficient Inc_—
a. Acquired the trade secret, and that Perficient Inc. knew or had reason

to know that the trade secret was acquired by improper means; or

b. Disclosed or used the trade secret without Six Dimensions Inc.’s
express or implied consent, and that Perficient Inc. used improper

means to acquire knowledge of the trade secret; or

c. Disclosed or used the trade secret without Six Dimensions Inc.’s
express or implied consent, and that Perficient Inc., at the time of
. v3

the disclosure or use, knew or had reason to know that jam

knowledge of the trade secret was derived from or through a person

who had used improper means to acquire it; or

d. Disclosed or used the trade secret without Six Dimensions Inc.’s
express or implied consent, and that Perficient Inc., at the time of

, eas
the disclosure or use, knew or had reason to know that

10
Case 4:17-cv-02680 Document 221 Filed on 06/14/19 in TXSD Page 11 of 21

knowledge of the trade secret was acquired under circumstances

giving rise to a duty to maintain its secrecy or limit its use; or

e. Disclosed or used the trade secret without Six Dimensions Inc.’s
express or implied consent, and that Perficient Inc., at the time of
the disclosure or use, knew or had reason to know that its knowledge
of the trade secret was derived from or through a person who owed

a duty to Six Dimensions to maintain its secrecy or limit its use; or

f. Disclosed or used the trade secret without Six Dimensions Inc.’s
express or implied consent, and that Perficient Inc. knew or had
; 'wts .. ;
reason to know, before a material change of®position, that it was
a trade secret and that knowledge of it had been acquired by accident

or mistake.

An employee may use general knowledge, skills, and experience obtained
through previous employment to compete with the former employer. A former
employee, however, may not use confidential or proprietary information acquired

; ee OR HER
during the employment relationship in a manner adverse to his former employer.

Use of the trade secret means commercial use by which the offending party

seeks to profit from the use of the secret.

11
Case 4:17-cv-02680 Document 221 Filed on 06/14/19 in TXSD Page 12 of 21

“Improper means” include theft; bribery; misrepresentation; breach or
inducement of a breach of a duty to maintain secrecy, to limit use, or to prohibit

discovery of a trade secret; or espionage through electronic or other means.
Answer “Yes” or “No” for each trade secret that you have found in Question No. 1.

The training modules/materials

Answer: \ 0 .

Six Dimensions Inc.’s performance evaluations of employees

Answer: WN lO

Critical employee list

Answer: WQ ;

Customer pricing and project information.

Answer: 4 0 -

12

a

 
Case 4:17-cv-02680 Document 221 Filed on 06/14/19 in TXSD Page 13 of 21 .

If your answer to any part of Question No. 2 is “Yes,” then answer Question No.

3. Otherwise, do not answer Question No. 3.

QUESTION 3:

What sum of money, if any, if paid now in cash, would fairly and reasonably
compensate Six Dimensions Inc. for its damages, if any, that were proximately
caused by such misappropriation?

“Proximate cause” means a cause that was a substantial factor in bringing
about an event, and without which cause such event would not have occurred. In
order to be a proximate cause, the act or omission complained of must be such that
a person using the degree of care required of him or her would have foreseen that
the event, or similar event, might reasonably result therefrom. There may be more
than one proximate cause of an event.

Consider the following elements of damages, if any, and none other.

Do not add any amount for interest on damages, if any.

Do not include in your answer any amount that you find Six Dimensions Inc.
could have avoided by the exercise of reasonable care.

Answer separately in dollars and cents for damages, if any.

13

 
Case 4:17-cv-02680 Document 221 ‘Filed on 06/14/19 in TXSD Page 14 of 21

Profits that Perficient Inc. earned as a result of the misappropriation.

Answer:

 

Six Dimensions Inc.’s lost profits that are the natural, probable, and
foreseeable consequence of the misappropriation.

Answer:

 

14

 

 
Case 4:17-cv-02680 Document 221 -Filed on 06/14/19 in TXSD Page 15 of 21

If your answer to any part of question in section of Question No. 2 is “Yes,”
then answer Question No. 4. Otherwise, do not answer Question No. 4.
QUESTION 4:
Do you find by clear and convincing evidence that the harm to Six Dimensions
Inc. resulted from the willful and malicious misappropriation by Perficient Inc.?
“Clear and convincing evidence” means the measure or degree of proof that
produces a firm belief or conviction of the truth of the allegations sought to be
established.

“Willful and malicious misappropriation” means intentional
misappropriation resulting from the conscious disregard of the rights of the owner
of the trade secret.

You are further instructed that Perficient Inc. may be found to have acted

willfully and maliciously because of the act of a person, if but only if —

(1) Perficient Inc. authorized the doing and the manner of the act, or

(2) The employee was unfit and Perficient Inc. was reckless in employing
him or her, or

(3) The employee was employed as a vice-principal and was acting in the
scope of employment, or

(4) Perficient or a vice-principal of Perficient Inc. ratified or approved the

act.

15

 
.

Case 4:17-cv-02680 Document 221 ‘Filed on 06/14/19 in TXSD Page 16 of 21

A person is a “vice-principal” if—

(1)
(2)

(3)

(4)

that person is a corporate officer; or

that person has authority to employ, direct, and discharge an employee
of Perficient Inc.; or

that person is engaged in the performance of nondelegable or absolute
duties of Perficient Inc.; or

Perficient Inc. has confided to that person the management of the

whole or a department or division of the business of Perficient Inc.

Answer “Yes” or “No.”

Answer:

16

 

 

 
. Case 4:17-cv-02680 Document 221 ‘Filed on 06/14/19 in TXSD Page 17 of 21 e744

 

Answer the following question only if you answered “Yes” to Question 4.

Otherwise, do not answer the following question.

QUESTION 5:
What sum of money, if any, if paid now in cash, should be assessed against
Perficient Inc. and awarded to Six Dimensions Inc. as exemplary damages, if any,

for the conduct found in response to Question 4?

as ype anogne age Soon ere erp MM BE

“Exemplary damages” means an amount that you may in your discretion
award as a penalty or by way of punishment.

Factors to consider in awarding exemplary damages, if any, are—

1. The nature of the wrong.

2. The character of the conduct involved.

3. The degree of culpability of Perficient Inc.

4. The situation and sensibilities of the parties concerned.

5. The extent to which such conduct offends a public sense of
justice and propriety.

6. The net worth of Perficient Inc.

Answer in dollars and cents, if any.

 

 

Answer:

17
s

Case 4:17-cv-02680 Document 221 4Filed on 06/14/19 in TXSD Page 18 of 21

QUESTION 6:

Was Perficient Inc. unjustly enriched due to fraud or the taking of undue
advantage, or did Perficient Inc. retain a benefit against the fundamental principles
of justice, equity, and good conscience?

Unjust enrichment occurs when the defendant wrongfully secures a benefit or
passively receives a benefit which would be unconscionable to retain.

Fraud means a material misrepresentation that was either known to be false
when made or was asserted without knowledge of its truth, was intended to be acted
upon, was relied upon, and caused injury.

Answer “Yes” or “No.”

Answer: \ OQ -

18

au

 
Case 4:17-cv-02680 Document 221 #iled on 06/14/19 in TXSD Page 19 of 21

If your answer to Question 6 is “Yes,” then answer Question 7. Otherwise, do

not answer the following question.

QUESTION 7

What sum of money, if any, if paid now in cash, would fairly and reasonably
compensate Six Dimensions Inc. for its damages, if any, that were proximately
caused by such unjust enrichment?

‘“Proximate cause” means a cause that was a substantial factor in bringing
about an event, and without which cause such event would not have occurred. In
order to be a proximate cause, the act or omission complained of must be such that
a person using the degree of care required of him or her would have foreseen that
the event, or similar event, might reasonably result therefrom. There may be more
than one proximate cause of an event.

Consider the following elements of damages, if any, and none other.

Profits that Perficient Inc. earned as a result of the unjust enrichment.

Answer:

 

19

u

 
&

Case 4:17-cv-02680 Document 221 «Filed on 06/14/19 in TXSD Page 20 of 21

QUESTION 8:

You are instructed that the Court has found that Lynn Brading has breached
her contract with Six Dimensions Inc. by soliciting Six Dimensions Inc.’s employees
during the 24-month period after she resigned from Six Dimensions Inc.

What sum of money, if any, if paid now in cash, would fairly and reasonably
compensate Six Dimension Inc. for its damages, if any, that were proximately caused
by Lynn Brading’s breach of her contractual obligation not to solicit Six Dimension,
Inc.’s employees?

Consider the following elements of damages, if any, and none other.

Do not add any amount for interest on damages, if any.

Answer separately in dollars and cents for damages, if any.

Six Dimensions Inc.’s lost profits that are the natural, probable, and

foreseeable consequence of the breach of contract.

Answer: a as’ 2 -

20

4

 
Case 4:17-cv-02680 Document 221 4Filed on 06/14/19 in TXSD Page 21 of 21 0 ' 6

CERTIFICATE

We, the jury, have answered the above and foregoing questions as indicated

 

herein, and herewith return same into Court as our unanimous verdict.

lh 19

Date

 

 

 

21
